OPINION
ODOM, Judge.
This is an appeal from a conviction for forgery. Punishment was assessed at eight years.
Appellant has filed a motion to dismiss the appeal. The motion was signed and presented by counsel and personally approved by appellant. The motion, however, was not notarized, as previously required by decisions of this Court. Ex parte Trisler, 605 S.W.2d 619 (Tex.Cr.App.1980). Today we overrule that line of cases and hold that a motion to dismiss an appeal signed by defendant and his attorney is sufficient. The old rule is without legal or rational foundation for the reasons stated in the dissent in Ex parte Trisler, supra. Counsel’s approval of the motion to dismiss is at least as strongly indicative of a thoughtfully considered decision to abandon an appeal as is presentation before a notary public.
The appeal is dismissed.